Citation Nr: 1547497	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to November 15, 2011 and in excess of 10 percent thereafter for left knee patellofemoral pain syndrome.

2.  Entitlement to an initial compensable disability rating prior to November 15, 2011 and in excess of 10 percent thereafter for right knee patellofemoral pain syndrome.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1997 to April 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2011, April 2012, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran had requested a hearing before the Board in his VA Form 9; however, he subsequently withdrew that request in a writing submitted in February 2014.


FINDINGS OF FACT

1.  Prior to November 15, 2011, Veteran's left knee was manifested by pain on motion, but flexion was not limited to 60 degrees or less and extension was not limited to 5 degrees; there was no instability or arthritis.

2.  Since November 15, 2011, the Veteran's left knee is manifested by pain on motion, but during competent medical examinations flexion has not been limited to 30 degrees or less and extension has not been limited to 5 degrees; there is no instability or arthritis.

3.  Prior to November 15, 2011, Veteran's right knee was manifested by pain on motion, but flexion was not limited to 60 degrees or less and extension was not limited to 5 degrees; there was no instability or arthritis.

4.  Since November 15, 2011, the Veteran's right knee is manifested by pain on motion, but during competent medical examinations flexion has not been limited to 30 degrees or less and extension has not been limited to 5 degrees; there is no instability or arthritis.

5.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating prior to November 15, 2011 and in excess of 10 percent thereafter for left knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

2.  The criteria for an initial compensable disability rating prior to November 15, 2011 and in excess of 10 percent thereafter for right knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

3.  The criteria for assignment of TDIU are not met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice for TDIU was provided in March 2013.  The appeal of the ratings for the knee disabilities arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

The Veteran was afforded VA examinations that are adequate as the examiners reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The reports provide clinical findings which are pertinent to the criteria applicable to rating a knee disability and evaluating a claim for a TDIU.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Rating Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's appeal originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 38 C.F.R. § 4.71a.

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under DC 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

DC 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.

DC 5261 provides ratings of 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.

Under DC 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

III.  Analysis

During the course of the appeal, the Veteran's knee disabilities have each been rated under DC 5260.  The RO assigned initial noncompensable ratings and increased the ratings to 10 percent, effective November 15, 2011, which the RO characterized as a date of a claim for increased rating.  The Veteran has been appealing the initial rating assigned for the entire appeal period, thus the Board will also consider the period prior to November 15, 2011. 

The Veteran's initial VA examination was conducted in April 2011.  It was reported that the Veteran was "diagnosed with patellofemoral pain syndrome for both knees" during service in 2000.  The Veteran "has received some physical therapy and Ibuprofen for pain management.  The Veteran claims that after discharge from the Army his bilateral knee pain continued and currently the pain is 7 on a scale of 0 to 10.  The Veteran is having flare-ups once or twice a month with swelling and inflammation of both knees.  The pain limits his mobility 75%.  He can walk only 10 to 15 minutes at a time and he can stand only 15 or 20 minutes.  The pain limits his ADLs and interferes with his sleep.  The Veteran is not taking any medication.  He is not using any assistive devices, orthotics or prosthetics.  He is not using a cane, crutches or walker for ambulation.  He hasn't had surgery or injection for his knees.  Going up and down stairs is very much limited because of the pain.  The Veteran is unemployed at this time but he was a security officer and the pain was affecting his job in the past.  He is using Icy Hot as a modality during flare-ups."

The examiner reported the following: "On physical examination of the right knee, there is no swelling or inflammation of the right knee.  Range of motion of the right knee is 0 to 130 degrees.  Three times repetition did not change the result of the examination.  Anterior and posterior cruciate ligaments are intact.  Medial and lateral collateral ligaments are intact.  McMurray and Lachman tests are negative.  Anterior and posterior drawer tests are negative.  Medial and latera1 collateral ligaments are intact."

"In regard to the left knee, there is no swelling or inflammation of the left knee.  Flexion of the left knee was 0 to 130 degrees and three times repetition did not change the result of the examination.  Anterior and posterior cruciate ligaments are intact.  Medial and lateral collateral ligaments are intact.  Anterior and posterior drawer tests are negative.  Lachman and McMurray tests are negative."

In an addendum note dated in October 2011, the examiner reported that "there was no objective evidence of pain at rest or active ROM.  There was also no objective evidence of pain, tenderness, or guarding of movement."

The Veteran underwent a second examination in December 2011.  The Veteran reported standing and walking will increase pain in his knees.  Left and right knee flexion went to 130 degrees with no objective evidence of painful motion.  There was no hyperextension.  He was able to perform repetitive-use testing with 3 repetitions with no additional loss of ROM.  The report notes that the Veteran has "tenderness or pain to palpation for joint line or soft tissues" in both knees.  Muscle strength and stability testing showed normal results.  There is no history of recurrent patellar subluxation/dislocation.  Upon testing it was noted that there is no degenerative or traumatic arthritis.

The Veteran underwent another examination in June 2012.  The following was reported: "Since [the last examination the Veteran] has difficulty getting up from standing.  [He] is getting Percocets for pain.  Sleeps for 1-2 hours and then wakes up...   Pain is a constant 10/10 including now."  

"The Veteran reports legs give out.  The most recent giving out was 4 days ago while shopping at the grocery store.  Legs can give out with standing which happened about a month ago."

Range of motion testing showed that right flexion ended at 120 degrees and objective evidence of painful motion began at 90 degrees.  The left knee flexion ended at 110 degrees and objective evidence of painful motion began at 90 degrees.  There was no hyperextension.  He was able to perform repetitive-use testing and flexion ended at 95 degrees with the right knee and 90 degrees for the left knee.  He also has tenderness or pain to palpation for joint line or soft tissues of both knees.  Muscle strength testing showed active movement against gravity.  Joint stability testing showed normal results in both knees.  It was also reported that he not had any meniscal conditions or surgical procedures for a meniscal condition.

The report indicates that an MRI completed in May 2012 of the left knee showed normal knee joint with no degenerative changes in the patellofemoral compartment or with any of the cartilage.  The MRI did show bone marrow edema that would not be related to patellofemoral pain.

The Veteran underwent another examination in February 2014.  The following was reported: "The Veteran's [last examination] was 6/20/12.  Since that time, he thinks that they have gotten worse, with less range of motion and more pain.  He also walks with a cane.  He was in an [motor vehicle accident] in 10/13 in which his knees smashed against the dashboard.  He is now walking with a cane as a result of this accident.  He was in [physical training] and using the pool, which helped a lot.  He is hoping to get back into that.  He tried recently to go back to work, but could not.  He was working in a factory, in the sanding [department].  He couldn't do the standing.  Pain is constant, between 8 and 10...  Location: on the sides, media and lateral and the backs of the knee area."

"There are significant pain behaviors throughout the exam and the patient stated that he could not repeat the movements.  Actively he would not bend the knee at all.  Passively the knee could be flexed, but the patient cried out loudly from pain."  The ROM testing showed worse results than at previous examinations.  However, the examiner gave the following opinion: "The Veteran was not able to cooperate with full examination and performance of range of motion due to apparent pain from a recent [motor vehicle accident].  As the Veteran could still be in the healing phase, it would be advisable to reexamine him in no less than 6 months, after a reasonable period of time for healing from his new injuries.  No further assessment can be made at this time."

Therefore another examination was conducted in March 2015.  The following history was provided: "The Veteran states that his knee pain is unchanged.  Has extreme pain.  The knees sometimes lockup.  Both knees are bad.  The knees swell from time to time.  Typical pain 7-8/10.  Pain is worse when he is walking.  Was taking oxycodone for the knees.  Has stopped taking medication due to side effects.  Knee pain will keep him awake.  Had a car accident last year.  Will fall sometimes because of the pain.  Is unable to work because of knee problems."

However, the results of this examination are also suspect.  The examiner gave the following opinion: "The Veteran reports severe bilateral knee pain.  The exam findings are documented...however, it is doubtful that he is as disabled as displayed on exam today.  He sat with his knees bent to 90 degrees without apparent pain despite being unable to bend past 10 degrees on exam.  He was able to walk without assistance despite [showing] weakness [in the examination] that would not have allowed him to support his body weight.  Further, record review shows relatively mild symptoms with his last primary care exam showing no loss of range of motion despite severe loss of range of motion [in the examination].  In summary, it is likely that he has no significant loss of range of motion of the knees or any significant weakness."

The Veteran's VA treatment results were also reviewed.  The records correspond to the findings in the examination reports.  For example, at a primary care visit in August 2014, the Veteran reported his knee pain, but indicated that he "prefers not to take medication."  In that same report it was noted that he is working security at the Masterson Company and "climbs 7 flights of stairs twice a shift."  It was also noted that he has "a slight limp" but the ROM was intact.  The knee pain was noted to have improved and the Veteran was encouraged to lose weight.  

The motor vehicle accident was noted in the records in October 2013: The Veteran "presents to the emergency room because one hour prior to arrival he was involved in a motor vehicle accident.  He was the front seat passenger with seat belt on a vehicle that was struck by another car by the passenger seat driving to unknown speed.  He denies head injury or loss of consciousness.  He complains of right shoulder, right elbow and right knee pain.  He denies neck pain, headaches, back pain.  He suffered a tiny abrasion on right zygomatic area.  No other specific injury."  The following assessment was provided: "1. Right shoulder contusion.  2. Right elbow contusion.  3. Right knee contusion.  4. Motor vehicle accident.  Plan 1. Vicodin 5-325 mg tablets one or 2 tablets every 6 hours as needed for pain.  2. Diclofenac 50 mg tablets one twice a day.  3. Flexeril 10 mg tablets one twice a day.  4. Followup with primary care physician within a week.  5. A cane was provided with training.  At the ER the patient received a dose of Toradol 30 mg IV with partial alleviation of pain."

On a follow-up visit days later it was noted that the Veteran's "knees hit the dashboard.  Skin tear to the [right] medial calf.  Knees have been swollen and then slowly improving with hot tube use."  At that time his range of motion was only from zero to 45 degrees on the right; full range of motion of the left.  The Veteran began physical therapy on November 8, 2013.  His central complaint was back pain, but knee pain was also discussed and treated.  At an appointment on November 26, the Veteran reported "that everything is going well, feels the pool is really helping, notes overall less pain except right knee still bothersome."  On January 3, 2014 the following was reported: The Veteran "still feels it in the right knee when on feet for long periods.  Plans to continue with open pool group.  Feels knee ROM is improved with exercises added last session.  At that appointment, range of motion of the right knee went to 110 degrees.  This measure was taken a little over a month before an examination in February 2014, where the examiner questioned the validity of the much lower range of motion demonstrated by the Veteran at that examination.  

While the Veteran has sought treatment for the knees for many years, the treatment records offer no evidence supporting a higher rating.  The findings and reports do not contradict the earlier VA examinations and there is no competent evidence that the conditions of his knees have worsened.  Further, the treatment records show that the symptoms and range of motion presented at the subsequent two examinations do not match the contemporaneous treatment records.  Therefore, there is no other medical evidence to review.  Following the motor vehicle accident, in October 2013, the most severe the range of motion testing results was 45 degrees in the right knee, which do not support a higher 20 percent rating based on limited flexion.  Also, by January 2014 the range of motion had improved.  For that reason, the examiners in February 2014 and March 2015 found the examination results not indicative of the Veteran's knee disabilities.  

Based on a review of the record, the Board finds that the criteria for increased ratings prior to and since November 15, 2011, have not been met for either knee.  There is no evidence of flexion of either knee limited to 45 degrees; assignment of 10 percent ratings under DC 5260 are not warranted.  There is also no indication at any time during the appeal of actual or functional limitation of extension of either knee.  Thus, a separate compensable rating is not warranted for either knee under DC 5261.  Similarly, absent evidence of any instability, separate ratings under DC 5257 are not warranted for either knee at any time during the appeal period.  As there is no evidence of arthritis confirmed by x-ray, consideration of assignment of ratings based on objective evidence of swelling, muscle spasm or painful motion is not warranted under DC 5003 or 5010.  Also, the VA examiners did not find that there was ankylosis; dislocated semilunar cartilage with locking, pain and effusion; removal of semilunar cartilage, symptomatic; impairment of the tibia and fibula; or genu recurvatum.  Thus, consideration of DC 5256 for ankylosis; DC 5258 for dislocation of the semilunar cartilage; DC 5259 for removal of the semilunar cartilage, symptomatic; DC 5262 for any impairment of the tibia and fibula; or DC 5263 for genu recurvatum is not warranted.

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms.  The Veteran also submitted statements from family members describing the pain and problems with mobility the Veteran experiences.  The Veteran has consistently reported suffering from knee pain and struggling with mobility.  Many of his statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board also notes that some of the statements made by the Veteran at the two most recent VA examinations regarding his symptoms are not considered competent as the examiners opined that the Veteran's symptoms were not as bad as presented.  

The statements considered competent, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's knees disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

Other Considerations

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms the Veteran complains of are contemplated by the applicable rating criteria; specifically the presence of pain and limited motion.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

IV.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15.

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

Service connection is currently in effect for the left and right knee with a combined rating of 20 percent disabling.  Thus, the Veteran does not meet the scheduler criteria for consideration of entitlement to a TDIU.  38 C.F.R. § 4.16(a).  The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disability and thus entitled to referral for consideration of a TDIU rating on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b).

Notwithstanding the circumstances of not meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Indeed, a total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability on an extra-schedular basis.  38 C.F.R. § 4.16(b).  In order to meet this standard, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In a statement received in November 2011, the Veteran indicated that his knees affected his ability to work.  He indicated that he was not employed, but he was continuing to seek employment.  In his application for TDIU filed in March 2013, the Veteran reported that he last worked in December 2010.  Later, at the February 2014 examination, the Veteran reported that he had "recently" tried to go back to work and had been working in a "sanding" department.  Then at the most recent examination, the Veteran reported that he was not able to work.  Therefore, the timeline of his work history is not completely accounted for in the claims file.  Regardless, the Board concludes that the Veteran's disability does not entitle him to a TDIU award.

At the December 2011 VA examination it was noted that the Veteran's knee conditions do not impact his ability to work.  At the June 2012 examination the examiner opined that the Veteran's knees do impact his ability to work.  The examiner found that the Veteran is "unable to stand and walk for significant periods."  However, the opinion did not assert that the Veteran was unemployable.  At the February 2014 examination, the examiner reported that the Veteran's knee conditions do not impact his ability to work.  In August 2014 it was reported that he is working security at the Masterson Company and "climbs 7 flights of stairs twice a shift."  Therefore, at least during some period of time on appeal, the Veteran has been employed.  Finally, at the most recent examination in 2015, it was reported that his knees "do not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.)."

The Board finds the preponderance of the evidence is against a finding that the Veteran's service-connected knee disabilities alone render him unable to perform the tasks of a substantially gainful occupation.  The Board finds highly probative and persuasive the consistent opinions of the VA examiners that the Veteran's service-connected knee conditions do not impact his ability to work obtain and retain gainful employment.

The VA examiners offered their respective opinions after having had an opportunity to review the Veteran's complete medical record and conduct appropriate examinations of the Veteran.  See Nieves-Rodriguez, 22 Vet. App. at 295.  The conclusions of the VA examiners are reinforced by the findings noted in the treatment records.  The evidence establishes that the Veteran's bilateral knee disability does not preclude the Veteran from obtaining and retaining gainful employment. 

Based on the foregoing, there is no reason for a referral of the claim to the Director of the VA Compensation and Pension Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the Veteran's claim of entitlement to a TDIU must be denied.






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial compensable disability rating prior to November 15, 2011 and in excess of 10 percent thereafter for left knee patellofemoral pain syndrome is denied.

Entitlement to an initial compensable disability rating prior to November 15, 2011 and in excess of 10 percent thereafter for right knee patellofemoral pain syndrome is denied.

Entitlement to a TDIU is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


